DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16 and 22 are rejected under 35 U.S.C 103(a) as being unpatentable over DE 2659310 (“GLASER”) in view EP 556919 (‘Moeken”). AS to GLASER, Examiner is relying on the enclosed translation.
Regarding Claim 1, GLASER discloses a hand tool storage system, comprising: a frame (1) formed from a single front pan a first side panel (left) angularly coupled to a first edge of the front panel, and a second side panel (right) angularly coupled to a second edge of the front panel, the frame configured to mount on or to a support surface such that the frame is vertically oriented with respect to gravity;
a plurality of slots (along the frame) formed in the frame, each of the slots forming an aperture that extends across the front panel from the first edge of the front panel to the second edge of the front panel, and across a portion of each of the first and second side panels and sized to receive a hand tool, wherein each aperture that extends across the portion of each of the first and second side panels is acutely angled relative to each aperture that extends across the front panel; and
a plurality of bars (adjacent each slot) that connect the first side panel (left) and the second side panel (right) between the plurality of slots(along the frame) to form at least a portion of the front panel, each of the plurality of bars adjacent each slot) extending from the first edge of the front panel to the second edge of the front panel and 
GLASER discloses the claimed invention but does not disclose the plurity of bars having a length across the front panel that is substantially constant.
Moeken discloses a similar storage system having a U shaped frame (2) formed from a single front panel a first side panel (left) angularly coupled to a first edge of the front panel, and a second side panel (right); a plurality of slots (3) and a plurality of ribs or bars (4) having a length across the front panel that is substantially constant.
It would have been obvious to one having skill in the art before the effective filing date of the invention the storage system taught by GLASER could be configured with a panel having plurity of tabs with a length across the front panel that is substantially constant and is equal to a length of the plurality of slots, to provide a uniform storage rack with bars capable of supporting wrenches of different shapes, similar to the ribs taught by Moeken (col. 2: lines 7-14).
Regarding Claim 2, the combination discloses (Moeken) wherein the front panel (2) is integrally formed with the first and second side panels (at each side) also demonstrated by Moeken). 
Regarding Claim 3, the combination discloses (Moeken) wherein each of the first and second side panels (at each side) are orthogonally coupled to the front panel (2).
Regarding Claim 4 and 5, the combination discloses (GLASER) tool box capable of supporting an adjustable wrench or an adjustable box wrench in one of the slots (as is well known in the art). It would be obvious to support an adjustable box wrench in the slots. 
Regarding Claim 12, GLASER discloses a method for managing hand tools, comprising: identifying a hand tool storage system that is vertically mounted on a support surface with respect to gravity, the hand tool storage system comprising:
a frame (1) formed from a single front pan a first side panel (left) angularly coupled to a first edge of the front panel, and a second side panel (right) angularly coupled to a second edge of the front panel, the frame configured to mount on or to a support surface such that the frame is vertically oriented with respect to gravity;
a plurality of slots (along the frame) formed in the frame, each of the slots forming an aperture that extends across the front panel from the first edge of the front panel to the second edge of the front panel, and across a portion of each of the first and second side panels and sized to receive a hand tool, wherein each aperture that extends across the portion of each of the first and second side panels is acutely angled relative to each aperture that extends across the front panel; and
a plurality of bars (adjacent each slot) that connect the first side panel (left) and the second side panel (right) between the plurality of slots(along the frame) to form at least a portion of the front panel, each of the plurality of bars adjacent each slot) extending from the first edge of the front panel to the second edge of the front panel and placing a first hand tool in a first aperture in contacting support with the first and second side panels; and placing a second hand tool in a second aperture in contacting support with the first and second side panels;  
GLASER discloses the claimed invention but does not disclose the plurity of bars having a length across the front panel that is substantially constant.
Moeken discloses a similar storage system having a U shaped frame (2) formed from a single front panel a first side panel (left) angularly coupled to a first edge of the front panel, and a second side panel (right); a plurality of slots (3) and a plurality of ribs or bars (4) having a length across the front panel that is substantially constant.
It would have been obvious to one having skill in the art before the effective filing date of the invention the storage system taught by GLASER could be configured with a panel having plurity of tabs with a length across the front panel that is substantially constant and is equal to a length of the plurality of slots, to provide  a uniform storage rack with bars capable of supporting wrenches of different shapes, similar to the ribs taught by Moeken (col. 2: lines 7-14).
The combination discloses the claimed invention but does not disclose the method steps a set forth in claims 12-20 and 22.It would have been obvious to one having skill in the art before the effective filing date of the invention that the tool organizer taught by could be used according to the method steps set forth above, since Hsien discloses the invention of claim 12 such method steps would occur during the ordinary course using the tool organizer, see MPEP 2112.02 
Regarding Claim 13, the combination discloses (Moeken) wherein the front panel (2) is integrally formed with the first and second side panels (at each side) also demonstrated by Moeken). 
Regarding Claim 14, the combination discloses (Moeken) wherein each of the first and second side panels (at each side) are orthogonally coupled to the front panel (2).
Regarding Claim 15 and 16, the combination discloses (GLASER) tool box capable of supporting an adjustable wrench or an adjustable box wrench in one of the slots (as is well known in the art). It would be obvious to support an adjustable box wrench in the slots. 
Regarding Claim 22, the combination discloses (GLASER -wherein the frame (1) is configured to mount on or to a support surface.

Claims 6-9 and 17-20 are rejected under 35 U.S.C 103(a) over GLASER and Moeken as applied to claim 1 above, and further in view of US Pub No.: 20050011788 (“Hsien”).
	The combination discloses the claimed invention except the labels formed on the panel.
Hsien discloses CLAIMS 6 and 17-discloses a plurality of labels (84) formed on at least one of the front panel, the first side panel, or the second side panel. 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the tool storage system could be modified with a plurity of labels so the user can identify the size of the hand tool ([0034]).
Regarding Claims 7-9 and 18-20,the combination discloses CLAIMS 7 and 18,wherein at least one of the plurality of labels (34) is formed on the front panel (33); CLAIMS 8 and 19 wherein at least one of the plurality of labels (34) is etched into the at least one of the front panel (33), the first side panel, or the second side panel; CLAIMS 9 and 20- wherein at least one of the plurality of labels (34)comprising a size indication of the hand tool.

Claims 23-25 are rejected under 35 U.S.C 103(a) as being unpatentable over   
GLASER and Moeken as applied to claim 1 above, and further in view of US Patent No.: 7,987,975 (“LEE”).
	Lee demonstrates the slots can be varied in length claimed invention but does not disclose the first slot having different length and width than the second slot.
Regarding Claim 23, LEE discloses wherein the aperture of each slot (21)of the plurality of slots (along the frame) is defined by a width and a length, and the width of the aperture of a first slot of the plurality of slots is different than the width of the aperture of a second slot of the plurality of slots based on a size of a first hand tool receivable into the first slot different than a size of a second hand tool receivable into the second slot, and the length of the aperture of the first slot of the plurality of slots is the same as the length of the aperture of the second slot (as demonstrated by LEE the width of size of the slots varied according to the size of the respective wrench, see Fig.1).
It would have been obvious to one having skill in the art before the effective filing date of invention that tool frame could be configured with slots having different lengths and widths, to accommodate wrenches of different sizes as demonstrated by LEE.
Regarding Claim 24, the combination discloses (LEE) wherein the width of the aperture of the first slot of the plurality of slots (21) is defined by:
a first slot width that defines a distance across the aperture at the front panel;
a second slot width that defines a distance across the aperture at the first side panel; and
a third slot width that defines a distance across the aperture at the second side panel, where the second and third slot widths are equal, and the first slot width is different than the second and third slot widths (as demonstrated by LEE the distance of size of the slots varied according to the size of the respective wrench, see Fig.1).
	Regarding Claim 25, the combination discloses (LEE) wherein the first slot (the smaller slots) width is less than the second and third slot widths.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-20 and 22-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637